Citation Nr: 1453219	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  14-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  She died in January 2011 and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2011 from intracranial hemorrhage, due to, or a consequence of, cerebrovascular accident, due to, or as a consequence of, dementia.  

2.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service. 

3.  At the time of her death, the Veteran did not have any service-connected disabilities, was not in receipt of VA pension or VA compensation, and did not have a disability claim in process.

4.  The Veteran's death was neither due to a service connected disability nor otherwise related to her active military service.  

5.  The Veteran was buried in a VA National Cemetery in Florida and the appellant did not incur expenses for the burial plot or headstone.

6.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1700-3.1713 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in January 2011 from intracranial hemorrhage, due to, or as a consequence of, cerebrovascular accident, due to, or as a consequence of, dementia.  

The appellant, who is the Veteran's surviving spouse, filed a claim for burial benefits in October 2011.  He indicated that the Veteran was buried in a VA National Cemetery in Florida and that the Veteran's headstone and interment were provided.  The appellant maintains that he is entitled to a $300 award for the Veteran's funeral expenses and he cites to a VA-generated pamphlet from 2008 which indicates that a $300 award may be paid for non-service-connected burial benefits under certain circumstances.  The appellant further contends, in his VA Form 9, substantive appeal to the Board, that Veteran's valor during World War II service saved the lives of many soldiers in battle and therefore warrants sympathy and due consideration by the Board.  

The regulations governing burial benefits were amended on July 7, 2014, during the pendency of the claim.  Specifically, VA is removing the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replacing them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  VA is also improving delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allow VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims.  

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While §3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, this case does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

While the AOJ has not had an opportunity to consider the appellant's claim under such revised regulations, there is no prejudice in proceeding with a decision on his claim at this time as the new regulations do not change the substantive requirements pertaining to a burial allowance based on a non-service-connected death.  See 38 C.F.R. § 3.1600(b) (2013).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

According to 38 C.F.R. § 3.1705, (a) VA will pay the maximum burial allowance specified in 38 U.S.C. 2302 for the burial and funeral expenses of a veteran described in paragraph (b) of this section, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  Payment of the non-service-connected burial allowance is subject to other applicable regulations in subpart B of this part.

(b)  A burial allowance is payable under this section for a veteran who, on the date of death:  (1)  Was receiving VA pension or disability compensation;  (2) Would have been receiving disability compensation but for the receipt of military retired pay; or (3)  Had pending any of the following claims: 

(i)  An original claim for pension or disability compensation, and the evidence in the claims file on the date of death and any evidence received under paragraph (d) of this section is sufficient to grant pension or disability compensation effective before the date of death; or 

(ii)  A claim to reopen a previously denied pension or disability compensation claim, based on new and material evidence, and the evidence in the claims file on the date of the veteran's death and any evidence received under paragraph (d) of this section is sufficient to reopen the claim and grant pension or disability compensation effective before the date of death; or 

(iii)  A claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. 5121A, Substitution in case of death of claimant, and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death. 

In addition to the non-service-connected burial allowance authorized by this section, VA may reimburse for transportation expenses related to burial in a national cemetery under § 3.1709 (Transportation expenses for burial in a national cemetery, but only if eligibility under paragraphs (b) of this section is based on a pending claim for, or award of, disability compensation, or eligibility for disability compensation but for receipt of military retired pay, rather than a claim for, or award of, pension); and, VA may pay the plot or interment allowance for burial in a State veterans cemetery under § 3.1707(a). 

Burial benefits are also payable if a veteran dies from non-service-connected causes while hospitalized by VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1706(a)(b).  For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a);  (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services);  (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or  (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1706(b).  

When a veteran dies while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment or care; or, was hospitalized by VA pursuant to any of the above situations (1-4 of this section) but was not at the facility at the time of death and was (i) on authorized absence that did not exceed 96 hours at the time of death; (ii) on unauthorized absence for a period not in excess of 24 hours at the time of death; or, (iii) absent from the facility for a period not in excess of 24 hours of combined authorized and unauthorized absence at the time of death.  

(d) Additional allowances available based on death while hospitalized by VA.  In addition to the burial allowance authorized by this section:

(1)  VA will reimburse for the expense of transporting the remains of a person described in paragraph (b) of this section to the place of burial subject to the limitations of § 3.1709 and where the death occurs within a State and: 

(i)  The place of burial is in the same State or any other State; or 

(ii)  The place of burial is in Canada or Mexico.  However, reimbursement for transportation of the remains for such burial is authorized only from the place of death within a State to the port of embarkation within a State, or to the border limits of the United States. 

In addition, VA may pay the plot or interment allowance for burial in a veterans cemetery under § 3.1707, Plot or interment allowance. 

38 U.S.C. 2303(a), 2308; 38 C.F.R. §§ 3.1700- 3.1706 

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703(a).  

In this case, non-service connected burial benefits are not warranted, as none of the conditions of 38 C.F.R. § 3.1705 or § 3.1706 have been met.  First, the evidence does not indicate that the Veteran was in receipt of any VA compensation or pension at the time of her death.  Burial benefits are not warranted on this basis. 

Next, the evidence does not indicate that the Veteran had an original or reopened claim that was pending at the time of her death.  Thus, burial benefits are not warranted on this basis. 

Further, the Veteran did not die while hospitalized by VA or traveling under proper authority and at VA expense for the purpose of examination, treatment or care.  She was not in a VA facility for hospital, nursing home, or domiciliary care; had not been admitted (transferred) to a non-VA facility for hospital care under 38 U.S.C.A. § 1703, admitted (transferred) to a nursing home under 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, and she had not been admitted (transferred) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  Moreover, she did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  Accordingly, the criteria for entitlement under 38 C.F.R. § 3.1705(a) and/or 3.1706 are not met 

Overall, the evidence does not indicate that any of the conditions for burial benefits have been met.  Accordingly, there is no legal entitlement to a burial allowance under this provision, and this aspect of the appeal must be denied.  38 C.F.R. § 1700-1713 (2014).

Additionally, in conjunction with a claim for burial benefits, the Board must consider entitlement to a plot or interment allowance as set forth in 38 C.F.R. § 3.1707 (2014).  Under this regulation, a plot or interment allowance is payable to the person or entity who incurred interment expenses in an amount not to exceed $700.  See 38 U.S.C.A. § 2303(b) (West 2014). 

In this case, the appellant has explained that the Veteran was buried in a VA National Cemetery at VA's expense.  Accordingly, these criteria are inapplicable. 

It is also noted that VA's General Counsel held that:

Section 2305 of title 38, United States Code, preserves rights individuals had under laws in effect on December 31, 1957, based on their status as members of particular units or organizations that fell within the scope of the laws defining classes of individuals potentially eligible for burial benefits under chapter 23 of title 38. Veterans with wartime service prior to January 1, 1958, are not exempted by section 2305 from the amendments to eligibility criteria for nonservice-connected burial and funeral allowance currently codified in 38 U.S.C. § 2302(a) made by the Omnibus Budget Reconciliation Act of 1981, Pub. L. No. 97-35, which eliminated wartime service as a basis for eligibility. Burial benefits provided by operation of 38 U.S.C. § 2305 are to be paid based on the rates in effect on the date of the veteran's death.

VAOPGCPREC 9-2003.  

In conclusion, the requirements for burial benefits have not been met.  The Board sympathizes with the appellant for his loss and recognizes the Veteran's distinguished military service during World War II.  To some extent, the appellant appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

Finally, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  As the facts of this case are not in dispute and the claim is denied because of a lack of entitlement under the law, additional notification and assistance is not required.  These duty-to-assist provisions are not applicable where the law, not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to burial benefits, to include a plot or interment allowance, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


